ORDER WHEREAS, it appearing to the Court that an Order was entered on November 18, 1991, granting the motion of Respondent for rehearing and it further appearing to the Court that the order granting motion for rehearing should be vacated and set aside; NOW, THEREFORE, IT IS ORDERED that the Order entered herein on November 18, 1991 is hereby vacated and set aside; IT IS FURTHER ORDERED that the opinion handed down by the Court on September 23, 1991 is hereby withdrawn; IT IS FURTHER ORDERED that the Order entered herein on June 12, 1991, granting the petition for writ of certiorari is hereby vacated and set aside, and the writ of certiorari heretofore issued in this matter on June 12, 1991 is hereby quashed as having been improvidently issued. IT IS FURTHER ORDERED that the Record in Cause No. 12618, 822 P.2d 122, is hereby returned to the Clerk of the Court of Appeals.